


Exhibit 10.15

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT, dated as of                     , 2008, is made by
Callisto Pharmaceuticals, Inc., a Delaware corporation (the “Pledgor”) and
Sommer & Schneider, LLP (the “Escrow Agent”) for the benefit of the parties set
forth on the signature page hereto (the “Lenders”).

 


RECITALS


 

A.            In order to induce the Lenders to make a loan to Pledgor pursuant
to a Securities Purchase Agreement of even date herewith (the “Securities
Purchase Agreement”) in the aggregate principal amount of $500,000 made
concurrently with the execution of this Security Agreement and evidenced by a
series of 11% Secured Promissory Notes due April 15, 2010 (the “Notes”) of even
date herewith, the Pledgor has agreed to pledge 1,900,000 shares of the Common
Stock (the “Pledged Securities”) of Synergy Pharmaceuticals, Inc., a Florida
corporation (“SGYP”) as security for the full payment and performance of
Pledgor’s obligation under the Notes.

 

B.            The Lenders have agreed to accept the Pledged Securities as
security for such obligations.

 

NOW, THEREFORE, it is agreed as follows:

 

1.             Pledge.  As collateral security for the payment, performance and
observance of the terms of the Notes, the Pledgor herewith pledges, assigns,
transfers, hypothecates, and grants to the Lenders, a security interest in the
Pledged Securities and the certificate(s) evidencing the same and such
additional property at any time and from time to time receivable by the Pledgor
as a dividend or in respect of or in exchange for any or all such shares, the
Pledgor herewith pledges, together with any and all products and proceeds of any
of the foregoing in whatever form (the Pledged Securities and the products and
proceeds thereof may be referred to collectively as the “Pledged Collateral”).

 

2.             Delivery to Agent for Lender.  Concurrently with the execution of
this Security Agreement, the Pledgor shall deliver the certificates representing
the Pledged Securities to the Escrow Agent, acting as agent for the Lender
solely for the purposes of perfecting the security interest granted hereby. 
Acting in such capacity, the Escrow Agent shall maintain possession of the
Pledged Securities until they are required to be released to either the Pledgor
or the Lender pursuant to the provisions of this Agreement. The Pledgor has
deposited with the Escrow Agent stock powers duly executed in blank with
signatures guaranteed by a Medallion Participant.

 

3.             Title.  The Pledgor agrees to use reasonable efforts to defend
the Lender’s right, title, lien and security interest in and to the Pledged
Collateral against the claims and demands of all persons whomsoever. The Pledgor
also represents and warrants to the Lender that it has good title to all of the
Pledged Collateral, free and clear of all claims, mortgages, pledges, liens,
encumbrances and security interests of every nature whatsoever (“Liens”) except
those

 

--------------------------------------------------------------------------------


 

granted to the Lender herein and that no consent or approval of any governmental
or regulatory authority, or of any securities exchange is required to be
obtained by the Pledgor in connection herewith.

 

4.             Delivery of the Pledged Securities by Escrow Agent.  Upon the
failure of the Pledgor to pay the interest or principal on the Note when due in
accordance with the terms thereof or occurrence of an Event of Default defined
in the Note (an “Event of Default”) and upon five business days written notice
given by each Lender on its own behalf to the Escrow Agent and the Pledgor, the
Escrow Agent shall deliver the Pro Rata portion of the Pledged Securities and
additional collateral held pursuant to Section 5 hereof or otherwise to the
Lender giving such notice. For the purposes of this agreement, “Pro Rata” means
that fraction determined by dividing the amount of the principal amount of the
Notes held by the Lender to the total principal amount of the Notes outstanding
as shown on the books of the Pledgor, and multiplying that fraction by the
number of Pledged Securities or other Pledged Collateral, as the case may be.
Upon payment in full of the Note (and if in default, such penalties and
reimbursable expenses as are set forth in the Note) and upon one business day
notice given by the Pledgor to the Escrow Agent and all the Lenders, the Escrow
Agent shall deliver the certificate(s) for the Pledged Securities and additional
collateral held pursuant to Section 5 hereof or otherwise to the Pledgor and the
Pledged Collateral shall no longer be subject to the security interest granted
hereby.

 

5.             Dividends.  If, upon the dissolution or liquidation (in whole or
in part) of the Lender, any sum shall be paid as a liquidating dividend or
otherwise upon or with respect to any of the Pledged Securities, and if any
other dividends of any kind shall be otherwise paid upon or with respect to any
of the Pledged Securities under any other circumstances, such sum shall be paid
over to the Escrow Agent, to be held as additional collateral hereunder. In case
any stock or other dividend shall be declared on any of the Pledged Securities,
or any shares of stock or fractions thereof shall be issued pursuant to any
stock split involving any of the Pledged Securities, or any shares shall be
distributed upon or with respect to the Pledged Securities pursuant to a
recapitalization or reclassification of the capital of the Lender, or pursuant
to the dissolution, liquidation (in whole or in part), bankruptcy or
reorganization of the Lender, or to the merger or consolidation of the Lender
with or into another Lender, the shares, obligations or other property so
distributed shall be delivered to the Escrow Agent (together with stock powers
executed in blank by the Pledgor, where appropriate), to be held by it as
additional collateral hereunder, and all of the same shall constitute Pledged
Collateral for all purposes hereof.

 

6.             Voting.

 

(a)  Until there is an Event of Default, the Pledgor shall have the sole and
absolute right to exercise all voting power with respect to the Pledged
Securities.  The voting rights granted to Pledgor shall survive the retention or
purchase of the Pledged Securities by Lender and are coupled with an interest in
the surplus which may be recouped by Pledgor in the event of the Pledged
Securities are sold in part.  In such event the Lenders hereby appoint the
Pledgor as the Lenders’ true and lawful proxy to vote such shares in any manner
which the Pledgor deems advisable for or against all matters which may be
submitted to a vote of such stockholders.

 

--------------------------------------------------------------------------------


 

(b)  If an Event of Default occurs and is continuing, the Lenders shall have the
sole and absolute right, in addition to any other rights granted herein, to
exercise any and all voting power with respect to their Pro Rata share of the
Pledged Securities until such Default has been cured. The voting rights granted
to Lenders are coupled with an interest.  In such event the Pledgor hereby
appoints the Lenders as the Pledgors’ true and lawful proxy to vote their
respective Pro Rata portion of the Pledged Securities in any manner which each
Lender deems advisable for or against all matters which may be submitted to a
vote of such stockholders.

 

7.             Rights of Secured Party.  The Pledgor agrees that, upon an Event
of Default, the Lenders shall have the rights and remedies provided in the
Uniform Commercial Code in force in the State of New York at the date of this
agreement and in this connection, the Lender may upon five days’ notice to the
Pledgor, sent by registered mail, and without liability for any diminution in
price which may have occurred, sell all the Pledged Collateral in such manner
and for such price as the Lender may determine or propose to retain the Pledged
Collateral in lieu of repayment of the Loan (including any penalties and
expenses due thereon).  At any bona fide public sale the Lender shall be free to
purchase all or any part of the Pledged Securities.  Out of the proceeds of any
sale the Lender may retain an amount equal to the principal and interest
(including penalty interest) then due on the Loan, plus the amount of the
expenses of the sale.  Lender agrees that, upon an Event of Default, it shall
look first to the sale or retention of the Pledged Collateral for satisfaction
of any unpaid obligations of the Pledgor under the terms of the Loan; provided,
however, that the foregoing shall in no way limit the rights and remedies of the
Lender provided in the Uniform Commercial Code in force in the State of New York
at the date of this Agreement.

 

8.             Endorsement.  Upon an Event of Default in respect of the Note,
the Lender shall have the right, for and in the name, place and stead of the
Pledgor, to execute endorsements, assignments or other instruments of conveyance
or transfer with respect to their Pro Rata share of the Pledged Collateral and
each Lender hereby appoints the Escrow Agent their attorney-in-fact to complete
the stock powers and other instruments of transfer delivered to the Escrow Agent
in order to deliver the Pledged Securities in accordance with Section 4 of this
Agreement.

 

9.             Indemnification and Costs.

 

(a)           The Pledgor and the Lenders release the Escrow Agent from any
claims, causes of action and demands at any time arising out of or with respect
to this Agreement, the Pledged Collateral and/or any actions, taken or omitted
to be taken by the Escrow Agent with respect thereto, and the Pledgor and the
Lenders hereby agree to hold the Escrow Agent harmless from and with respect to
any and all such claims, causes of action and demands other than those resulting
from the gross negligence or willful misconduct of the Escrow Agent.

 

(b)           The Pledgor shall be exclusively responsible for all costs and
expenses (if any) incidental to the performance by the Escrow Agent of its
duties as agent hereunder.

 

--------------------------------------------------------------------------------


 

(c)           The Lenders acknowledge that the Escrow Agent is acting in solely
a ministerial capacity with respect to the release of Pledged Collateral and
that such Pledged Collateral may be commingled with additional collateral
pledged by the Pledgor to secure additional obligations, including secured
promissory notes of like tenor to the Note in the aggregate principal amount of
$500,000.  The Lenders will not seek to hold the Escrow Agent for following
directions of other parties with respect to the Pledged Collateral, in good
faith in order received, by batch or any other administratively convenient
order.

 

10.           Rights Duties and Immunities.

 

(a)           The duties and obligations of the Escrow Agent shall be determined
solely by the express provisions of this Agreement.  The Escrow Agent shall not
be liable except for the performance of such duties and obligations as are
specifically set out in this Agreement and the Escrow Agent shall not be deemed
to have any knowledge of, or responsibility for, the terms of any other
agreement, instrument or document.

 

(b)           The Escrow Agent shall not be responsible in any manner whatsoever
for any failure or inability of any party hereto, or of any one else, to deliver
documents to the Escrow Agent or otherwise to honor any of the provisions of
this Agreement.

 

(c)           The Escrow Agent shall be entitled to rely upon any judgment,
certification, demand, notice, instrument or other writing delivered to it
hereunder without being required to determine the authenticity of the
correctness of any fact stated therein or the propriety or validity or the
service thereof.  The Escrow Agent shall be fully protected in acting on and
relying upon any written notice, direction, request, waiver, consent, receipt or
other paper or document which the Escrow Agent believes to be genuine.  The
Escrow Agent may act in reliance upon any instrument or signature it reasonably
believes to be genuine and the Escrow Agent may assume that any person
purporting to give any advice or make any statement in connection with the
provisions hereof has been duly authorized to do so.

 

(d)           The Escrow Agent shall not be liable for any error of judgment, or
for any act done or step taken or omitted by it in good faith, or for any
mistake of fact or law, or for anything which it may do or refrain from doing in
connection herewith, except its own bad faith, willful misconduct or gross
negligence.

 

(e)           The Escrow Agent may seek the advice of legal counsel as to any
question arising from or relating to the construction of any of the provisions
of this Agreement or its duties or obligations hereunder or otherwise, and it
shall incur no liability and shall be fully protected in respect of any action
taken, omitted or suffered by it in good faith in accordance with the advice of
such counsel.

 

(f)            The Escrow Agent does not make and will not be required or deemed
to make any representation as to the validity or genuineness of any agreement,
document or other instrument held by or delivered to it.

 

(g)           If a dispute arises between one or more of the parties hereto, or
between

 

--------------------------------------------------------------------------------


 

any of the parties hereto and any person not a party hereto, as to whether or
not or to whom the Escrow Agent shall deliver any of the Pledged Securities or
as to any other matter arising from or relating to this Agreement or any related
agreement, the Escrow Agent shall not be required to determine such dispute and
need not make any delivery of any of the Pledged Securities, but will retain the
same until the rights of the parties to the dispute shall have finally been
determined by written agreement among the parties to the dispute or by final
non-appealable order of a court of competent jurisdiction.  In the event that
the Escrow Agent has received notice of such order or any such agreement, the
Escrow Agent shall cause the Pledged Securities to be released and delivered in
accordance with such agreement or order.

 

(h)           The Escrow Agent shall be entitled to assume that no dispute of
the type referred to in Section 10(g) has arisen unless it has received a
written notice that such a dispute has arisen, which written notice refers
specifically to this Agreement and identifies by name and address the adverse
claimants in such dispute.  Any party delivering written notice of a dispute
pursuant to this Section 10(h) shall simultaneously therewith deliver a copy of
such notice to all parties.  For purposes of this Section 10(h), the Escrow
Agent shall not be deemed to have received a written notice until all parties to
this Agreement have received such written notice.  If a dispute of the type
referred to in Section 10(g) arises, the Escrow Agent may, in its sole
discretion (but shall not be obligated to), commence interpleader or similar
actions or proceedings for determination of such dispute.

 

11.           Successor Escrow Agent.

 

(a)           The Escrow Agent may, at any time, resign as such with or without
the prior written consent of all the parties hereto, in which case the Escrow
Agent (and any successor escrow agent) shall deliver the Pledged Securities, a
copy of this Agreement and any other documents delivered to it hereunder to any
successor escrow agent jointly designated by the Lenders holding not less than
70% of the outstanding principal of the Notes (the “Requisite Amount”) and
Pledgor in writing, or to any court of competent jurisdiction, whereupon the
Escrow Agent shall be discharged of and from any and all further duties and
obligations arising in connection with this Agreement.  The resignation of the
Escrow Agent shall take effect on the earlier of (i) the appointment of a
successor escrow agent, or (ii) the day which is two business days after the
date of the delivery of the Pledged Securities, a copy of this Agreement and any
other documents delivered to the Escrow Agent hereunder to any court of
competent jurisdiction.  In the event that a successor escrow agent has not been
appointed at the expiration of such two-day period, the Escrow Agent’s sole
responsibilities hereunder shall be: (i) to maintain the safekeeping of the
Pledged Securities and any other documents delivered to it hereunder, if any,
and (ii) to release and deliver the Pledged Securities and any such documents in
accordance with Section 4 of this Agreement.

 

(b)           If the Escrow Agent receives a written notice signed by the
Lenders which hold the Requisite Amount of the Notes and Pledgor stating that
they have selected a successor escrow agent, the Escrow Agent shall deliver the
Pledged Securities (and any other documents then held by it hereunder, if any)
to the successor escrow agent named in the aforesaid notice within 15 days after
receipt of such written notice.

 

--------------------------------------------------------------------------------


 

12.           Power of Attorney.  Upon an Event of Default which is continuing,
the Pledgor hereby appoints the Lender or Lender’s designees, successors or
assigns as the Pledgor’s attorney-in-fact for the purpose of carrying out the
provisions of this Agreement and taking any action and executing any instrument
which the Lender may deem necessary or advisable to accomplish the purposes
hereof. Without limiting the generality of the foregoing, the Lender shall have
the right and power to receive, endorse and collect all checks and other orders
for the payment of money made payable to the Pledgor representing any interest
or dividend or other distribution payable in respect of the Pledged Collateral
which the Lender is entitled to receive hereunder or any part thereof and to
give full discharge for the same.

 

13.           Notices.  Any notice or demand upon the Pledgor shall be deemed to
have been sufficiently given for all purposes thereof if mailed, postage
prepaid, by registered or certified mail, return receipt requested, or if
delivered, to the addresses set out below or at such other address as the
parties hereto may heretofore have designated in writing:

 

If to the Pledgor:

 

Callisto Pharmaceutical, Inc.

420 Lexington Avenue, Suite 1609

New York, New York 10710

Facsimile: 212 297-0020

 

with a copy to:

 

Jeffrey Fessler, Esq.

Sichenzia Ross Friedman Ference LLP

61 Broadway

New York, NY 10006

Facsimile: 212 930-9725

 

If to the Lender at the address set forth on the signature page hereto.

 

If to the Escrow Agent:

 

Herbert H. Sommer, Esq.

Sommer & Schneider LLP

595 Stewart Avenue, Suite 710

Garden City, NY 11530

Facsimile No.: (516) 908-4000

 

14.           Choice of Law.  THIS AGREEMENT AND THE NOTES SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED
BY, THE LAW OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE
LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
JURISDICTION OTHER THAN SUCH STATE.

 

--------------------------------------------------------------------------------


 

15.           Jurisdiction.  Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the State of New York and of the United States of America, in each case
located in New York County, for any action, proceeding or investigation in any
court or before any governmental authority (“Litigation”) arising out of or
relating to the Transaction Documents and the transactions contemplated thereby
(and agrees not to commence any Litigation relating thereto except in such
courts), and further agrees that service of any process, summons, notice or
document by U.S. registered mail to its respective address set forth in this
Agreement shall be effective service of process of any Litigation brought
against it in any such court.  Each of the parties hereto hereby irrevocably and
unconditionally waives any objection to the laying of venue of any Litigation
arising out of this Agreement or the transactions contemplated hereby in the
courts of the State of New York or the Untied States of America, in each case
located in New York County, and hereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any court that any such Litigation
brought in any such court has been brought in an inconvenient forum.

 

16.           Counterparts; Signatures By Facsimile. This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party. This Agreement, once executed by
a party, may be delivered to the other party hereto by facsimile transmission of
a copy of this Agreement bearing the signature of the party so delivering this
Agreement.

 

17.           Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

18.           Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement or
the validity or enforceability of this Agreement in any other jurisdiction.

 

19.           Entire Agreement; Amendments. This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and supersede all previous
communication, representation, or Agreements whether oral or written, between
the parties with respect to the matters covered herein. Except as specifically
set forth herein or therein, neither the Company nor the Buyer makes any
representation, warranty, covenant or undertaking with respect to such matters. 
The Agreement may not be orally modified. Only a modification in writing, signed
authorized representatives of the Pledgor, the Escrow Agent and the Lenders then
holding the Requisite Amount of the Notes.

 

20.           Successors And Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. Neither
the Pledgor nor any Lender shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other.
Notwithstanding the foregoing, each Lender may assign its rights hereunder

 

--------------------------------------------------------------------------------


 

to any person that purchases the Notes in a private transaction from such Lender
or an assignment by Lender to any of its “affiliates,” as that term is defined
under the 1934 Act, without the consent of the Pledgor.

 

21.           Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

22.           Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
other parties may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

23.           No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Pledgor has executed this Agreement as of the day and
year first above.

 

 

 

“PLEDGOR”

 

 

 

 

 

CALLISTO PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Gary S. Jacob, President and CEO

 

Accepted and Agreed this

           day of                   , 2008.

 

“ESCROW AGENT”

 

SOMMER & SCHNEIDER LLP

 

 

By:

 

 

 

 

Name:

Herbert H. Sommer

 

 

 

Title:

Partner

 

 

 

LENDERS SIGNATURE PAGES FOLLOW

 

--------------------------------------------------------------------------------


 

CALLISTO PHARMACEUTICALS, INC.

 

Lender’s Execution of Security Agreement

 

Accepted and Agreed this

           day of                     , 2008.

 

 

 

 

 

Your Signature

 

PRINT EXACT NAME OF LENDER

 

 

 

 

 

 

 

 

DELIVERY INSTRUCTIONS:

Name: Please Print

 

Please type or print address where your securities are to be delivered

 

 

 

 

 

ATTN.:

 

Title/Representative Capacity (if applicable)

 

 

 

 

 

 

 

 

Name of Company You Represent (if applicable)

 

Street Address

 

 

 

 

 

 

 

 

 

Place of Execution of this Agreement

 

City, State or Province, Country, Offshore Postal Code

 

 

 

 

 

 

 

 

Phone Number (For Federal Express)

 

 

 

 

 

 

Fax Number (re: Notice)

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CERTIFICATE

 

REFERENCE IS MADE TO A SECURITY AGREEMENT BETWEEN THE UNDERSIGNED LENDER
(“LENDER”) AND CALLISTO PHARMACEUTICALS, INC. (“PLEDGOR”).

 

The undersigned, either as Lender or as the duly appointed agent of Lender,
certifies and instructs the Escrow Agent as follows:

 

1.             The Pledgor has defaulted in the payment or other obligation of
Pledgor, giving the Lender the rights set forth in the Security Agreement
(“Pledge”).

 

2.             Lender hereby demands delivery of                  shares of the
Pledged Collateral as follows:

 

                                                                        

Account No.

 

3.             The Lender certifies:

 

(A)           THE SUM OF (1) THE NUMBER OF SHARES OF COMMON STOCK BENEFICIALLY
OWNED BY LENDER AND LENDER’S AFFILIATES (OTHER THAN SHARES OF COMMON STOCK WHICH
MAY BE DEEMED BENEFICIALLY OWNED THROUGH THE PLEDGE) AND (II) THE NUMBER OF
SHARES OF COMMON STOCK TO WHICH THE DETERMINATION IN THIS PARAGRAPH IS BEING
MADE, WOULD RESULT IN BENEFICIAL OWNERSHIP BY LENDER OF MORE THAN 4.99% OF THE
OUTSTANDING SHARES OF COMMON STOCK OF THE ISSUER OF THE PLEDGED COLLATERAL.  FOR
PURPOSES OF THE IMMEDIATELY PRECEDING SENTENCE, BENEFICIAL OWNERSHIP SHALL BE
DETERMINED IN ACCORDANCE WITH SECTION 13(D) OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, AND REGULATION 13D-G THEREUNDER, EXCEPT AS OTHERWISE PROVIDED
IN THE PARENTHETICAL SET FORTH IN CLAUSE (I) OF THE IMMEDIATELY PRECEDING
SENTENCE.

 

(b)           The Lender is not, and has not for at least the 90 days preceding
the date of this certificate, been an affiliate of the issuer of the Pledged
Collateral.

 

DATED:

 

 

 

 

 

 

 

 

 

 

 

Lender or Agent

 

 

 

 

 

 

 

 

 

 

 

PRINT NAME

 

--------------------------------------------------------------------------------
